DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	The Election filed August 16, 2022 in response to the Office Action of February 16, 2022  is acknowledged and has been entered. Applicant's election without traverse of Group I, claims 1-6, 10, 11, 13-23, 27, 31, 35, 68 and 69 is acknowledged.  Applicant’s election without traverse, the following: (i) An extracellular domain comprising a PtdSer binding domain from Tim4; (ii) An extracellular spacer domain from immunoglobulin hinge region; (iii) | A transmembrane domain from CD28; (iv) A primary engulfment signalling domain of TLR; (v) A TLR signalling domain of TLR2; (vi) Asecondary engulfment signalling domain of NFAM1; and (vii) A host cell of T cell is acknowledged.
The elected species are free of prior art; thus the remaining species are rejoined for search and examination.
2.	Claims 1-6, 10, 11, 13-23, 27, 31, 35, 42-44, 47-49, 52, 53, 55-61, 68-75, 77, and 78 are pending.
3.	 Claims 42-44, 47-49, 52, 53, 55-61, 70-75, 77, and 78 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
4.	Claims 1-6, 10, 11, 13-23, 27, 31, 35, 68 and 69 are currently under consideration as drawn to the elected species.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “including” on lines 2, 5, and 6 renders the claim indefinite because it is unclear if the cell types following “including” are limiting on the preceding cell type or just exemplary.  Amendment of the claim to clearly include or exclude particular cell types would help to obviate this rejection.

Double Patenting
6.	Claims 1 and 2 of this application is patentably indistinct from claims 1 and 2 of Application No. 17/812,653. 
Claims 1 and 2 of this application is patentably indistinct from claims 1 and 2 of Application No. 17/683,190. 
Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

7.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
8.	Claims 1 and 2 are  provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 2 of co-pending Application No. 17/812,653 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
9.	Claims 1 and 2 are  provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 2 of co-pending Application No. 17/683,190 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
10.	Claim 1-6, 10, 11, 13-23, 27, 31, 35, 68 and 69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-41 and, in part, claims 68-80 of co-pending Application No. 17/812,653  (reference application). 
The ‘653 claims are drawn to:
1. A chimeric engulfment receptor (CER) comprising a single chain chimeric protein, the single chain chimeric protein comprising: an extracellular domain comprising a binding domain that binds to phosphatidylserine (PtdSer); an engulfment signaling domain that comprises a toll-like receptor (TLR) signaling domain, Traf6 signaling domain, Traf2 signaling domain, or Traf3 signaling domain; and a transmembrane domain positioned between and connecting the extracellular domain and the engulfment signaling domain.  
2. The CER of claim 1, wherein the binding domain comprises an scFv specific to PtdSer, or a PtdSer binding domain from Tim1, Tim4, Tim3, stabilin-2, receptor for advanced glycation end products (RAGE), brain-specific angiogenesis inhibitor 1 (BAI1), Milk Fat Globule-EGF Factor 8 Protein (MFG-E8), Growth Arrest Specific 6 (GAS6), protein S, protein C, Factor II, Factor VII, Factor IX, Factor X, Beta 2- glycoprotein I, a503 integrin and other integrins, CR3 complement receptor, CR4 complement receptor, CD14, CD93, annexin V, phosphatidyl serine receptor (PSr), prothrombin, or a scavenger receptor.  
3. The CER of claim 2, wherein the binding domain comprises a TIM1 domain comprising an amino acid sequence of SEQ ID NO:2, a TIM4 domain comprising an amino acid sequence of SEQ ID NO:3, a Tim3 domain comprising an amino acid sequence of SEQ ID NO:4, a FA58C2 domain comprising an amino acid sequence of SEQ ID NO:5, a GAS6 domain comprising an amino acid sequence of SEQ ID NO:6, a protein S binding domain comprising an amino acid sequence of SEQ ID NO:7, or a BAI1 domain comprising an amino acid sequence of SEQ ID NO:8.  
4. The CER of any one of claims 1-3, wherein the extracellular domain further comprises an extracellular spacer domain positioned between the binding domain and transmembrane domain.  
5. The CER of claim 4, wherein the extracellular spacer domain comprises an immunoglobulin hinge region, an extracellular region of type 1 membrane proteins, a stalk region of a type II C-lectin, an immunoglobulin constant domain, a juxtamembrane region of a toll-like receptor, or a fragment thereof.  
6. The CER of claim 5, wherein the extracellular spacer domain comprises an IgGl, IgG2, IgG3, IgG4, IgA, or IgD hinge region.  
7. The CER of claim 6, wherein the extracellular spacer domain comprises a modified IgG4 hinge region comprising an amino acid sequence of SEQ ID NO:16.  
8. The CER of claim 5, wherein the extracellular spacer domain comprises a TLR1, TLR2, TLR3, TLR4, TLR5, TLR6, TLR7, TLR8, or TLR9 juxtamembrane region.  
9. The CER of claim 8, wherein the extracellular spacer domain comprises a TLR4 juxtamembrane region comprising an amino acid sequence of SEQ ID NO: 17.  
10. The CER of any one of claims 1-9, wherein the transmembrane domain comprises a Timl, Tim4, Tim3, FcR, CD8a, CD28, MERTK, Axl, MRCI, Tyro3, BAIl, CD4, DAP12, TLR1, TLR2, TLR3, TLR4, TLR5, TLR6, TLR7, TLR8, or TLR9 transmembrane domain.  
11. The CER of claim 10, wherein the transmembrane domain comprises a Timl transmembrane domain comprising an amino acid sequence of SEQ ID NO: 18, a Tim4 transmembrane domain comprising an amino acid sequence of SEQ ID NO: 19, an FcyRI transmembrane domain comprising an amino acid sequence of SEQ ID NO:20, a CD8a transmembrane domain comprising an amino acid sequence of SEQ ID NO:22, a MERTK transmembrane domain comprising an amino acid sequence of SEQ ID NO:23, an Axl transmembrane domain comprising an amino acid sequence of SEQ ID NO:24, a MRCi transmembrane domain comprising an amino acid sequence of SEQ ID NO:30, a Tyro3 transmembrane domain comprising an amino acid sequence of SEQ 183ID NO:25, a CD28 transmembrane domain of SEQ ID NO:26, a BAIl transmembrane domain of SEQ ID NO:29, a CD4 transmembrane domain comprising an amino acid sequence of SEQ ID NO:27, a FcFRI7 transmembrane domain comprising an amino acid sequence of SEQ ID NO:21, a DAP12 transmembrane domain comprising an amino acid sequence of SEQ ID NO:28, a TLR1 transmembrane domain comprising an amino acid sequence of SEQ ID NO:31, a TLR2 transmembrane domain comprising an amino acid sequence of SEQ ID NO:32, a TLR3 transmembrane domain comprising an amino acid sequence of SEQ ID NO:33, a TLR4 transmembrane domain comprising an amino acid sequence of SEQ ID NO:34, a TLR5 transmembrane domain comprising an amino acid sequence of SEQ ID NO:35, a TLR6 transmembrane domain comprising an amino acid sequence of SEQ ID NO:36, a TLR7 transmembrane domain comprising an amino acid sequence of SEQ ID NO:37, a TLR8 transmembrane domain comprising an amino acid sequence of SEQ ID NO:38, or a TLR9 transmembrane domain comprising an amino acid sequence of SEQ ID NO:39.  
12. The CER of claim 10, wherein the FcR transmembrane domain comprises a Fc7R1, Fc7R2A, Fc7R2B2, Fc7R2C, Fc7R3A, FcER1, or FcaR1 transmembrane domain.  
13. The CER of any one of claims 1-12, wherein the TLR signaling domain is a TLR1, TLR2, TLR3, TLR4, TLR5, TLR6, TLR7, TLR8, or TLR9 signaling domain.  
14. The CER of any one of claims 1-13, wherein the engulfment signaling domain comprises a TLR1 signaling domain comprising an amino acid sequence of SEQ ID NO:48, a TLR2 signaling domain comprising an amino acid sequence of SEQ ID NO:49, a TLR3 signaling domain comprising an amino acid sequence of SEQ ID NO:50, a TLR4 signaling domain comprising an amino acid sequence of SEQ ID NO:51, a TLR5 signaling domain comprising an amino acid sequence of SEQ ID NO:52, a TLR6 signaling domain comprising an amino acid sequence of SEQ ID NO:53, a TLR7 signaling domain comprising an amino acid sequence of SEQ ID NO:54, a TLR8 signaling domain comprising an amino acid sequence of SEQ ID NO:55, a TLR9 signaling domain comprising an amino acid sequence of SEQ ID NO:56, a Traf6 signaling domain comprising an amino acid sequence of SEQ ID 184NO:57, a truncated Traf6 signaling domain comprising an amino acid sequence of SEQ ID NO:58, a Traf2 signaling domain comprising an amino acid sequence of SEQ ID NO:72, or a Traf3 signaling domain comprising an amino acid sequence of SEQ ID NO:73.  
15. The CER of any one of claims 1-14, wherein signaling by the engulfment signaling domain results in expression of at least one of an inflammatory cytokine, an inflammatory chemokine, or a co-stimulatory cell surface marker.  
16. The CER of claim 15, wherein the inflammatory cytokine is TNFa, IL-1, IL-6, IL- 12, or IL-23; the inflammatory chemokine is CCL5 (RANTES), CXCL9, or CXCL10; and the co-stimulatory cell surface marker is CD80, CD86, HLA-DR, CD40, HVEM, or 4-1BBL; or any combination thereof.  
17. The CER of any one of claims 1-12, wherein the engulfment signaling domain comprises a primary engulfment signaling domain and a secondary engulfment signaling domain, wherein the primary engulfment signaling domain is a TLR signaling domain, a Traf6 signaling domain, a Traf2 signaling domain, or a Traf3 signaling domain.  
18. The CER of claim 17, wherein the secondary engulfment signaling domain is a Fc7R1, Fc7R2A, Fc7R2B2, Fc7R2C, Fc7R3A, FcER1, FcaRl, BAFF-R, DAP12, NFAM1, CD79b, TLR, Traf2, Traf3, or Traf6 signaling domain.  
19. The CER of claim 18, wherein the secondary engulfment signaling domain is a Fc7R1 signaling domain comprising an amino acid sequence of SEQ ID NO:63, an Fc7R2A signaling domain comprising an amino acid sequence of SEQ ID NO:64, an Fc7R2C signaling domain comprising an amino acid sequence of SEQ ID NO:65, an Fc7R3A signaling domain comprising an amino acid sequence of SEQ ID NO:66, a FcFRI7 signaling domain comprising an amino acid sequence of SEQ ID NO:62, a BAFF-R signaling domain comprising an amino acid sequence of SEQ ID NO:67, a DAP12 signaling domain comprising an amino acid sequence of SEQ ID NO:68, a 185NFAM1 signaling domain comprising an amino acid sequence of SEQ ID NO:69, a truncated NFAM1 signaling domain comprising an amino acid sequence of SEQ ID NO:70, a CD79b signaling domain comprising an amino acid sequence of SEQ ID NO:71, a TLR1 signaling domain comprising an amino acid sequence of SEQ ID NO:48, a TLR2 signaling domain comprising an amino acid sequence of SEQ ID NO:49, a TLR3 signaling domain comprising an amino acid sequence of SEQ ID NO:50, a TLR4 signaling domain comprising an amino acid sequence of SEQ ID NO:51, a TLR5 signaling domain comprising an amino acid sequence of SEQ ID NO:52, a TLR6 signaling domain comprising an amino acid sequence of SEQ ID NO:53, a TLR7 signaling domain comprising an amino acid sequence of SEQ ID NO:54, a TLR8 signaling domain comprising an amino acid sequence of SEQ ID NO:55, a TLR9 signaling domain comprising an amino acid sequence of SEQ ID NO:56, a Traf6 signaling domain comprising an amino acid sequence of SEQ ID NO:57, a truncated Traf6 signaling domain comprising an amino acid sequence of SEQ ID NO:58, a Traf2 signaling domain comprising an amino acid sequence of SEQ ID NO:72, or a Traf3 signaling domain comprising an amino acid sequence of SEQ ID NO:73.  
20. The CER of claim 18, wherein the primary engulfment signaling domain is a TLR signaling domain and the secondary engulfment signaling domain is a Traf2, Traf3, or Traf6 signaling domain, or the primary engulfment signaling domain is a Traf2, Traf3, or Traf6 signaling domain and the secondary engulfment signaling domain is a TLR signaling domain.  
21. The CER of any one of claims 1-20, wherein the transmembrane domain and the TLR signaling domain are derived from the same TLR.  
22. The CER of claim 21, wherein the CER comprises an extracellular spacer domain positioned between the binding domain and transmembrane domain, and the extracellular spacer domain comprises a TLR juxtamembrane region that is derived from the same TLR as the transmembrane domain and TLR signaling domain.  
23. A nucleic acid molecule encoding at least one CER according to any one of claims 1-22.  
24. The nucleic acid molecule of claim 23 encoding two CERs, wherein an IRES sequence, a furin cleavage site sequence, or a viral 2A peptide sequence is disposed between the sequences encoding the two CERs.  
25. The nucleic acid molecule of claim 23 or 24, further comprising a sequence encoding a transduction marker, a suicide gene or both.  
26. The nucleic acid molecule of claim 25, wherein the transduction marker is a truncated EGFR protein comprising an amino acid sequence of SEQ ID NO: 105.  
27. A vector comprising a nucleic acid molecule according to any one of claims 23-26.  
28. The vector of claim 27, wherein the vector is a multicistronic vector.  
29. The vector of claim 27 or 28, wherein the vector is a viral vector, a modified mRNA vector, or a transposon-mediated gene transfer vector.  
30. The vector of claim 29, wherein the viral vector is a retroviral vector or a lentiviral vector.  
31. A host cell comprising a CER according to any one of claims 1-22, a nucleic acid according to any one of claims 23-26, or a vector according to any one of claims 27-30.  
32. The host cell of claim 31, comprising at least two different CERs according to any one of claims 1-22.  
33. The host cell of claim 32, wherein each CER is encoded by the same vector.  
34. The host cell of claim 32, wherein each CER is encoded by different vectors.  
35. The host cell according to any one of claims 31-34, wherein the host cell is a T cell, including CD4+, CD8+, naive (CD45 RA+, CCR7+, CD62L+, CD27+, CD45RO-), central memory (CD45RO+, CD62L+, CD8+), effector memory (CD45RA+, CD45RO-, CCR7-, CD62L-, CD27-), virus-specific, mucosal-associated invariant, 76 (gd), natural killer, and tissue resident T cells, a natural killer cell, a B cell, a lymphoid precursor cell, including common lymphocyte precursor cells, an antigen presenting cell, including dendritic cells, a Langerhans cell, a myeloid precursor cell, or a mature myeloid cell.  
36. The host cell of claim 35, wherein the B cell is a naive B cell, plasma cell, regulatory B cell, marginal zone B cell, follicular B cell, lymphoplasmacytoid cell, plasmablast cell, or memory B cell.  
37. The host cell of any one of claims 31-36, wherein the host cell is a human cell.  
38. The host cell of any one of claims 31-37, wherein the host cell is capable of engulfing a target cell expressing PtdSer on its surface.  
39. The host cell of claim 38, wherein the host cell is capable of phagocytosing a target cell expressing PtdSer on its surface.  
40. The host cell of any one of claims 31-39, wherein the host cell exhibits a phagocytic index of at least 20 towards a target cell expressing PtdSer on its surface.  
41. The host cell of any one of claims 31-40, wherein the host cell is capable of lysing a target cell expressing PtdSer on its surface.
68. A population cells comprising host cells according to any one of claims 31-41 or B cells according to any one of claims 42-67.  
69. A pharmaceutical composition comprising a host cell according to any one of claims 31-41, a B cell according to any one of claims 42-67, or a population of cells of claim 68, and a pharmaceutically acceptable carrier.
Claims 70-80 are drawn, in part,  to methods of using the CER in host cells in treatment.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and co-pending claims relate to the same inventive concept and the instant claims would have been obvious in view of the co-pending which have all of the characteristics of the claimed CERs as set forth above. 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


11.	Claim 1-6, 10, 11, 13-23, 27, 31, 35, 68 and 69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-41 and, in part, claims 68-80 of co-pending Application No. 17/683,190 (reference application). 
The ‘190 claims are drawn to:
1. A chimeric engulfment receptor (CER) comprising a single chain chimeric protein, the single chain chimeric protein comprising: an extracellular domain comprising a binding domain that binds to phosphatidylserine (PtdSer); an engulfment signaling domain that comprises a toll-like receptor (TLR) signaling domain, Traf6 signaling domain, Traf2 signaling domain, or Traf3 signaling domain; and a transmembrane domain positioned between and connecting the extracellular domain and the engulfment signaling domain.  
2. The CER of claim 1, wherein the binding domain comprises an scFv specific to PtdSer, or a PtdSer binding domain from Tim1, Tim4, Tim3, stabilin-2, receptor for advanced glycation end products (RAGE), brain-specific angiogenesis inhibitor 1 (BAI1), Milk Fat Globule-EGF Factor 8 Protein (MFG-E8), Growth Arrest Specific 6 (GAS6), protein S, protein C, Factor II, Factor VII, Factor IX, Factor X, Beta 2- glycoprotein I, a503 integrin and other integrins, CR3 complement receptor, CR4 complement receptor, CD14, CD93, annexin V, phosphatidyl serine receptor (PSr), prothrombin, or a scavenger receptor.  
3. The CER of claim 2, wherein the binding domain comprises a TIM1 domain comprising an amino acid sequence of SEQ ID NO:2, a TIM4 domain comprising an amino acid sequence of SEQ ID NO:3, a Tim3 domain comprising an amino acid sequence of SEQ ID NO:4, a FA58C2 domain comprising an amino acid sequence of SEQ ID NO:5, a GAS6 domain comprising an amino acid sequence of SEQ ID NO:6, a protein S binding domain comprising an amino acid sequence of SEQ ID NO:7, or a BAI1 domain comprising an amino acid sequence of SEQ ID NO:8.  
4. The CER of any one of claims 1-3, wherein the extracellular domain further comprises an extracellular spacer domain positioned between the binding domain and transmembrane domain.  
5. The CER of claim 4, wherein the extracellular spacer domain comprises an immunoglobulin hinge region, an extracellular region of type 1 membrane proteins, a stalk region of a type II C-lectin, an immunoglobulin constant domain, a juxtamembrane region of a toll-like receptor, or a fragment thereof.  
6. The CER of claim 5, wherein the extracellular spacer domain comprises an IgGl, IgG2, IgG3, IgG4, IgA, or IgD hinge region.  
7. The CER of claim 6, wherein the extracellular spacer domain comprises a modified IgG4 hinge region comprising an amino acid sequence of SEQ ID NO:16.  
8. The CER of claim 5, wherein the extracellular spacer domain comprises a TLR1, TLR2, TLR3, TLR4, TLR5, TLR6, TLR7, TLR8, or TLR9 juxtamembrane region.  
9. The CER of claim 8, wherein the extracellular spacer domain comprises a TLR4 juxtamembrane region comprising an amino acid sequence of SEQ ID NO: 17.  
10. The CER of any one of claims 1-9, wherein the transmembrane domain comprises a Timl, Tim4, Tim3, FcR, CD8a, CD28, MERTK, Axl, MRCI, Tyro3, BAIl, CD4, DAP12, TLR1, TLR2, TLR3, TLR4, TLR5, TLR6, TLR7, TLR8, or TLR9 transmembrane domain.  
11. The CER of claim 10, wherein the transmembrane domain comprises a Timl transmembrane domain comprising an amino acid sequence of SEQ ID NO: 18, a Tim4 transmembrane domain comprising an amino acid sequence of SEQ ID NO: 19, an FcyRI transmembrane domain comprising an amino acid sequence of SEQ ID NO:20, a CD8a transmembrane domain comprising an amino acid sequence of SEQ ID NO:22, a MERTK transmembrane domain comprising an amino acid sequence of SEQ ID NO:23, an Axl transmembrane domain comprising an amino acid sequence of SEQ ID NO:24, a MRCi transmembrane domain comprising an amino acid sequence of SEQ ID NO:30, a Tyro3 transmembrane domain comprising an amino acid sequence of SEQ 183ID NO:25, a CD28 transmembrane domain of SEQ ID NO:26, a BAIl transmembrane domain of SEQ ID NO:29, a CD4 transmembrane domain comprising an amino acid sequence of SEQ ID NO:27, a FcFRI7 transmembrane domain comprising an amino acid sequence of SEQ ID NO:21, a DAP12 transmembrane domain comprising an amino acid sequence of SEQ ID NO:28, a TLR1 transmembrane domain comprising an amino acid sequence of SEQ ID NO:31, a TLR2 transmembrane domain comprising an amino acid sequence of SEQ ID NO:32, a TLR3 transmembrane domain comprising an amino acid sequence of SEQ ID NO:33, a TLR4 transmembrane domain comprising an amino acid sequence of SEQ ID NO:34, a TLR5 transmembrane domain comprising an amino acid sequence of SEQ ID NO:35, a TLR6 transmembrane domain comprising an amino acid sequence of SEQ ID NO:36, a TLR7 transmembrane domain comprising an amino acid sequence of SEQ ID NO:37, a TLR8 transmembrane domain comprising an amino acid sequence of SEQ ID NO:38, or a TLR9 transmembrane domain comprising an amino acid sequence of SEQ ID NO:39.  
12. The CER of claim 10, wherein the FcR transmembrane domain comprises a Fc7R1, Fc7R2A, Fc7R2B2, Fc7R2C, Fc7R3A, FcER1, or FcaR1 transmembrane domain.  
13. The CER of any one of claims 1-12, wherein the TLR signaling domain is a TLR1, TLR2, TLR3, TLR4, TLR5, TLR6, TLR7, TLR8, or TLR9 signaling domain.  
14. The CER of any one of claims 1-13, wherein the engulfment signaling domain comprises a TLR1 signaling domain comprising an amino acid sequence of SEQ ID NO:48, a TLR2 signaling domain comprising an amino acid sequence of SEQ ID NO:49, a TLR3 signaling domain comprising an amino acid sequence of SEQ ID NO:50, a TLR4 signaling domain comprising an amino acid sequence of SEQ ID NO:51, a TLR5 signaling domain comprising an amino acid sequence of SEQ ID NO:52, a TLR6 signaling domain comprising an amino acid sequence of SEQ ID NO:53, a TLR7 signaling domain comprising an amino acid sequence of SEQ ID NO:54, a TLR8 signaling domain comprising an amino acid sequence of SEQ ID NO:55, a TLR9 signaling domain comprising an amino acid sequence of SEQ ID NO:56, a Traf6 signaling domain comprising an amino acid sequence of SEQ ID 184NO:57, a truncated Traf6 signaling domain comprising an amino acid sequence of SEQ ID NO:58, a Traf2 signaling domain comprising an amino acid sequence of SEQ ID NO:72, or a Traf3 signaling domain comprising an amino acid sequence of SEQ ID NO:73.  
15. The CER of any one of claims 1-14, wherein signaling by the engulfment signaling domain results in expression of at least one of an inflammatory cytokine, an inflammatory chemokine, or a co-stimulatory cell surface marker.  
16. The CER of claim 15, wherein the inflammatory cytokine is TNFa, IL-1, IL-6, IL- 12, or IL-23; the inflammatory chemokine is CCL5 (RANTES), CXCL9, or CXCL10; and the co-stimulatory cell surface marker is CD80, CD86, HLA-DR, CD40, HVEM, or 4-1BBL; or any combination thereof.  
17. The CER of any one of claims 1-12, wherein the engulfment signaling domain comprises a primary engulfment signaling domain and a secondary engulfment signaling domain, wherein the primary engulfment signaling domain is a TLR signaling domain, a Traf6 signaling domain, a Traf2 signaling domain, or a Traf3 signaling domain.  
18. The CER of claim 17, wherein the secondary engulfment signaling domain is a Fc7R1, Fc7R2A, Fc7R2B2, Fc7R2C, Fc7R3A, FcER1, FcaRl, BAFF-R, DAP12, NFAM1, CD79b, TLR, Traf2, Traf3, or Traf6 signaling domain.  
19. The CER of claim 18, wherein the secondary engulfment signaling domain is a Fc7R1 signaling domain comprising an amino acid sequence of SEQ ID NO:63, an Fc7R2A signaling domain comprising an amino acid sequence of SEQ ID NO:64, an Fc7R2C signaling domain comprising an amino acid sequence of SEQ ID NO:65, an Fc7R3A signaling domain comprising an amino acid sequence of SEQ ID NO:66, a FcFRI7 signaling domain comprising an amino acid sequence of SEQ ID NO:62, a BAFF-R signaling domain comprising an amino acid sequence of SEQ ID NO:67, a DAP12 signaling domain comprising an amino acid sequence of SEQ ID NO:68, a 185NFAM1 signaling domain comprising an amino acid sequence of SEQ ID NO:69, a truncated NFAM1 signaling domain comprising an amino acid sequence of SEQ ID NO:70, a CD79b signaling domain comprising an amino acid sequence of SEQ ID NO:71, a TLR1 signaling domain comprising an amino acid sequence of SEQ ID NO:48, a TLR2 signaling domain comprising an amino acid sequence of SEQ ID NO:49, a TLR3 signaling domain comprising an amino acid sequence of SEQ ID NO:50, a TLR4 signaling domain comprising an amino acid sequence of SEQ ID NO:51, a TLR5 signaling domain comprising an amino acid sequence of SEQ ID NO:52, a TLR6 signaling domain comprising an amino acid sequence of SEQ ID NO:53, a TLR7 signaling domain comprising an amino acid sequence of SEQ ID NO:54, a TLR8 signaling domain comprising an amino acid sequence of SEQ ID NO:55, a TLR9 signaling domain comprising an amino acid sequence of SEQ ID NO:56, a Traf6 signaling domain comprising an amino acid sequence of SEQ ID NO:57, a truncated Traf6 signaling domain comprising an amino acid sequence of SEQ ID NO:58, a Traf2 signaling domain comprising an amino acid sequence of SEQ ID NO:72, or a Traf3 signaling domain comprising an amino acid sequence of SEQ ID NO:73.  
20. The CER of claim 18, wherein the primary engulfment signaling domain is a TLR signaling domain and the secondary engulfment signaling domain is a Traf2, Traf3, or Traf6 signaling domain, or the primary engulfment signaling domain is a Traf2, Traf3, or Traf6 signaling domain and the secondary engulfment signaling domain is a TLR signaling domain.  
21. The CER of any one of claims 1-20, wherein the transmembrane domain and the TLR signaling domain are derived from the same TLR.  
22. The CER of claim 21, wherein the CER comprises an extracellular spacer domain positioned between the binding domain and transmembrane domain, and the extracellular spacer domain comprises a TLR juxtamembrane region that is derived from the same TLR as the transmembrane domain and TLR signaling domain.  
23. A nucleic acid molecule encoding at least one CER according to any one of claims 1-22.  
24. The nucleic acid molecule of claim 23 encoding two CERs, wherein an IRES sequence, a furin cleavage site sequence, or a viral 2A peptide sequence is disposed between the sequences encoding the two CERs.  
25. The nucleic acid molecule of claim 23 or 24, further comprising a sequence encoding a transduction marker, a suicide gene or both.  
26. The nucleic acid molecule of claim 25, wherein the transduction marker is a truncated EGFR protein comprising an amino acid sequence of SEQ ID NO: 105.  
27. A vector comprising a nucleic acid molecule according to any one of claims 23-26.  
28. The vector of claim 27, wherein the vector is a multicistronic vector.  
29. The vector of claim 27 or 28, wherein the vector is a viral vector, a modified mRNA vector, or a transposon-mediated gene transfer vector.  
30. The vector of claim 29, wherein the viral vector is a retroviral vector or a lentiviral vector.  
31. A host cell comprising a CER according to any one of claims 1-22, a nucleic acid according to any one of claims 23-26, or a vector according to any one of claims 27-30.  
32. The host cell of claim 31, comprising at least two different CERs according to any one of claims 1-22.  
33. The host cell of claim 32, wherein each CER is encoded by the same vector.  
34. The host cell of claim 32, wherein each CER is encoded by different vectors.  
35. The host cell according to any one of claims 31-34, wherein the host cell is a T cell, including CD4+, CD8+, naive (CD45 RA+, CCR7+, CD62L+, CD27+, CD45RO-), central memory (CD45RO+, CD62L+, CD8+), effector memory (CD45RA+, CD45RO-, CCR7-, CD62L-, CD27-), virus-specific, mucosal-associated invariant, 76 (gd), natural killer, and tissue resident T cells, a natural killer cell, a B cell, a lymphoid precursor cell, including common lymphocyte precursor cells, an antigen presenting cell, including dendritic cells, a Langerhans cell, a myeloid precursor cell, or a mature myeloid cell.  
36. The host cell of claim 35, wherein the B cell is a naive B cell, plasma cell, regulatory B cell, marginal zone B cell, follicular B cell, lymphoplasmacytoid cell, plasmablast cell, or memory B cell.  
37. The host cell of any one of claims 31-36, wherein the host cell is a human cell.  
38. The host cell of any one of claims 31-37, wherein the host cell is capable of engulfing a target cell expressing PtdSer on its surface.  
39. The host cell of claim 38, wherein the host cell is capable of phagocytosing a target cell expressing PtdSer on its surface.  
40. The host cell of any one of claims 31-39, wherein the host cell exhibits a phagocytic index of at least 20 towards a target cell expressing PtdSer on its surface.  
41. The host cell of any one of claims 31-40, wherein the host cell is capable of lysing a target cell expressing PtdSer on its surface.
68. A population cells comprising host cells according to any one of claims 31-41 or B cells according to any one of claims 42-67.  
69. A pharmaceutical composition comprising a host cell according to any one of claims 31-41, a B cell according to any one of claims 42-67, or a population of cells of claim 68, and a pharmaceutically acceptable carrier.
Claims 70-80 are drawn, in part,  to methods of using the CER in host cells in treatment.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and co-pending claims relate to the same inventive concept and the instant claims would have been obvious in view of the co-pending which have all of the characteristics of the claimed CERs as set forth above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


12.	Claim 1-6, 10, 11, 13, 14-19, 27, 31, 35, 68 and 69  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over allowed claims 152-154-160, 162, 163, 165 and 167 of co-pending Application No. 17/400,082 (reference application US 2022/0098273, IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘082 claims are drawn to:
152.  A chimeric engulfment receptor (CER) comprising a single chain chimeric protein, the single chain chimeric protein comprising:  an extracellular domain comprising a Tim4 binding domain that binds to phosphatidylserine (PtdSer); an engulfment signaling domain, wherein the engulfment signaling domain comprises an ItgB5, MERTK, Tyro3, Axl, BAI1, ELMO, MRC1, PI3K, Traf6, Syk, MyD88, Zap70, FcR1, FcR2A, FcR2B2, FcR2C, FcR3A, FcR1, FcR1, BAFF-R, DAP12, NFAM1, or CD79b engulfment signaling domain; and a transmembrane domain positioned between and connecting the extracellular domain and the engulfment signaling domain
154. The CER of claim 152, wherein the binding domain comprises a TIM4 domain comprising the amino acid sequence of SEQ ID NO:29 or amino acids 25-314 of SEQ ID NO:29.
155. The CER of claim 152, wherein the extracellular domain further comprises an extracellular spacer domain positioned between the binding domain and transmembrane domain.
156. The CER of claim 155, wherein the extracellular spacer domain comprises an immunoglobulin hinge region, a hinge region of a type 1 membrane protein, a stalk region of a type II C-lectin, or an immunoglobulin constant domain.
157. The CER of claim 156, wherein the extracellular spacer domain comprises:  (a) an immunoglobulin hinge region selected from an IgG1, IgG2, IgG3, IgG4, IgA, and IgD hinge region; (b) a hinge region of a type 1 membrane protein selected from CD8a, CD4, CD28, and CD7;  (c) a stalk region of a type II C-lectin selected from CD23, CD69, CD72, CD94, NKGZ2A, and NKG2D; or (d) an immunoglobulin constant region domain selected from a CH1 domain, a CH2 domain, a CH3 domain, or any combination thereof.
158. The CER of claim 157, wherein, the extracellular domain comprises a modified IgG4 hinge region comprising the amino acid sequence of SEQ ID NO: 67.
159. The CER of claim 152, wherein the transmembrane domain comprises a Tim1, Tim4, Tim3, FcR1, FcR2A, FcR2B2, FcR2C, FcR3A, FcR1, FcR1, CD8, CD28, MERTK, Axl, Tyro3, BAI1, CD4, DAP 12, or MRC1 transmembrane domain.
160. The CER of claim 159, wherein the transmembrane domain comprises a Tim1 transmembrane domain comprising the amino acid sequence of SEQ ID NO:35, a Tim4 transmembrane domain comprising the amino acid sequence of SEQ ID NO:36, an FcyRI transmembrane domain comprising the amino acid sequence of SEQ ID NO:37, a CD8a transmembrane domain comprising the amino acid sequence of SEQ ID NO:38, a MERTK transmembrane domain comprising the amino acid sequence of SEQ ID NO:39, an Axl transmembrane domain comprising the amino acid sequence of SEQ ID NO:40, a Tyro3 transmembrane domain comprising the amino acid sequence of SEQ ID NO:41, a CD28 transmembrane domain of SEQ ID NO:68, a BAI1 transmembrane domain of SEQ ID NO:142, a CD4 transmembrane domain comprising the amino acid sequence of SEQ ID NO:42, a FceRIy transmembrane domain comprising the amino acid sequence of SEQ ID NO:89, a MRC1 transmembrane domain comprising the amino acid sequence of SEQ ID NO:118, or a DAP12 transmembrane domain comprising the amino acid sequence of SEQ ID NO:81.
162. The CER of claim 152, wherein the engulfment signaling domain comprises a MERTK signaling domain comprising the amino acid sequence of SEQ ID NO:69, a Tyro3 signaling domain comprising the amino acid sequence of SEQ ID NO:45, an ItgB5 signaling domain comprising the amino acid sequence of SEQ ID NO:114, an MRC1 signaling domain comprising the amino acid sequence of SEQ ID NO:119, a BAT1 signaling domain comprising the amino acid sequence of SEQ ID NO:136, an ELMO signaling domain comprising the amino acid sequence of SEQ ID NO:120, an Axl signaling domain comprising the amino acid sequence of SEQ ID NO:44, a Traf6 signaling domain comprising the amino acid sequence of SEQ ID NO:54, Syk signaling domain comprising the amino acid sequence of SEQ ID NO:46, a MyD88 signaling domain comprising the amino acid sequence of SEQ ID NO:53, a truncated MyD88 signaling domain comprising the amino acid sequence of SEQ ID NO:78, a Zap70 signaling domain comprising the amino acid sequence of SEQ ID NO:47, a FcyR1 signaling domain comprising the amino acid sequence of SEQ ID NO:48, an FcyR2A signaling domain comprising the amino acid sequence of SEQ ID NO:49, an FcyR2C signaling domain comprising the amino acid sequence of SEQ ID NO:50, an FcyR3A signaling domain comprising the amino acid sequence of SEQ ID NO:51, a FceRIy signaling domain comprising the amino acid sequence of SEQ ID NO:88, a BAFF-R signaling domain comprising the amino acid sequence of SEQ ID NO:94, a DAP 12 signaling domain comprising the amino acid sequence of SEQ ID NO:82, a NFAM1 signaling domain comprising the amino acid sequence of SEQ ID NO:92, or a CD79b signaling domain comprising the amino acid sequence of SEQ ID NO:97.
163. The CER of claim 152, wherein the engulfment signaling domain comprises a primary engulfment signaling domain and a secondary engulfment signaling domain, wherein the primary engulfment signaling domain and secondary engulfment signaling domain are independently selected from an ItgB5, MERTK, Tyro3, Axl, BAI1, ELMO, MRC1, PI3K, Traf6, Syk, MyD88, Zap70, FeyR1, FeyR2A, FeyR2B2, FeyR2C, FeyR3A, Fc€R1, FeaR1, BAFF-R, DAP12, NFAM1, and CD79b signaling domain.
165. The CER of claim 163, wherein, the primary engulfment signaling domain is a MERTK signaling domain comprising the amino acid sequence of SEQ ID NO:69, a Tyro3 signaling domain comprising the amino acid sequence of SEQ ID NO:45, an ItgB5 signaling domain comprising the amino acid sequence of SEQ ID NO:114, an MRC1 signaling domain comprising the amino acid sequence of SEQ ID NO:119, a BAT1 signaling domain comprising the amino acid sequence of SEQ ID NO:136, an ELMO signaling domain comprising the amino acid sequence of SEQ ID NO:120, an Axl signaling domain comprising the amino acid sequence of SEQ ID NO:44, a Traf6 signaling domain comprising the amino acid sequence of SEQ ID NO:54, Syk signaling domain comprising the amino acid sequence of SEQ ID NO:46, a MyD88 signaling domain comprising the amino acid sequence of SEQ ID NO:53, a truncated MyD88 signaling domain comprising the amino acid sequence of SEQ ID NO:78, a Zap70 signaling domain comprising the amino acid sequence of SEQ ID NO:47, a FcyR1 signaling domain comprising the amino acid sequence of SEQ ID NO:48, an FcyR2A signaling domain comprising the amino acid sequence of SEQ ID NO:49, an FcyR2C signaling domain comprising the amino acid sequence of SEQ ID NO:50, an FcyR3A signaling domain comprising the amino acid sequence of SEQ ID NO:51, a FceRIy signaling domain comprising the amino acid sequence of SEQ ID NO:88, a BAFF-R signaling domain comprising the amino acid sequence of SEQ ID NO:94, a DAP 12 signaling domain comprising the amino acid sequence of SEQ ID NO:82, a NFAM1 signaling domain comprising the amino acid sequence of SEQ ID NO:92, or a CD79b signaling domain comprising the amino acid sequence of SEQ ID NO:97.
167. The CER of claim 163, wherein the secondary engulfment signaling domain is a MERTK signaling domain comprising the amino acid sequence of SEQ ID NO:69, a Tyro3 signaling domain comprising the amino acid sequence of SEQ ID NO:45, an ItgB5 signaling domain comprising the amino acid sequence of SEQ ID NO:114, an MRC1 signaling domain comprising the amino acid sequence of SEQ ID NO:119, a BAT1 signaling domain comprising the amino acid sequence of SEQ ID NO:136, an ELMO signaling domain comprising the amino acid sequence of SEQ ID NO:120, an Axl signaling domain comprising the amino acid sequence of SEQ ID NO:44, a Traf6 signaling domain comprising the amino acid sequence of SEQ ID NO:54, Syk signaling domain comprising the amino acid sequence of SEQ ID NO:46, a MyD88 signaling domain comprising the amino acid sequence of SEQ ID NO:53, a truncated MyD88 signaling domain comprising the amino acid sequence of SEQ ID NO:78, a Zap70 signaling domain comprising the amino acid sequence of SEQ ID NO:47, a FcyR1 signaling domain comprising the amino acid sequence of SEQ ID NO:48, an FcyR2A signaling domain comprising the amino acid sequence of SEQ ID NO:49, an FcyR2C signaling domain comprising the amino acid sequence of SEQ ID NO:50, an FcyR3A signaling domain comprising the amino acid sequence of SEQ ID NO:51, a FceRIy signaling domain comprising the amino acid sequence of SEQ ID NO:88, a BAFF-R signaling domain comprising the amino acid sequence of SEQ ID NO:94, a DAP 12 signaling domain comprising the amino acid sequence of SEQ ID NO:82, a NFAM1 signaling domain comprising the amino acid sequence of SEQ ID NO:92, or a CD79b signaling domain comprising the amino acid sequence of SEQ ID NO:97.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘082 claims make a CER comprising a Tim4 binding domain and a Traf6 engulfment signaling domain because this combination is taught by the ‘082 claims.  One would have been motivated to make said CER and express it from a nucleic acid expression vector in T cell to find the optimal CER activity.  One would have put the cells in a pharmaceutically acceptable carrier for use and storage.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

13.	Claim 1-6, 10, 11, 13, 14-19, 27, 31, 35, 68 and 69  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 61-63, 67, 68, 71, 78, 79, 81, 134,  and 173-177 of co-pending Application No. 16/334,224 (reference application US 2020/0055917, IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘224 claims are drawn to:
61.  A chimeric engulfment receptor (CER) comprising a single chain chimeric protein, the single chain chimeric protein comprising: an extracellular domain comprising a binding domain that binds to a pro-engulfment marker or target antigen; an engulfment signaling domain comprising a primary engulfment signaling domain and a secondary engulfment signaling domain; and a transmembrane domain positioned between and connecting the extracellular domain and the primary engulfment signaling domain.  
62. The CER of claim 61, wherein: the binding domain binds to a pro-engulfment marker selected from phosphatidylserine (PtdSer), ICAM-3, oxidized low density lipoprotein, calreticulin, annexin 1, complement Cl q, and thrombospondin;.  
63. The CER of claim 62, wherein: the binding domain binds to PtdSer and comprises a scFv specific to PtdSer, or comprises a PtdSer binding domain from Tim1, Tim4, Tim3, stabilin-2, receptor for advanced glycation endproducts (RAGE), brain-specific angiogenesis inhibitor I (BAI ), Milk Fat Globule-EGF Factor 8 Protein (MFG-E8), Growth Arrest Specific 6 (GAS6), protein S, protein C, Factor II, Factor VII, Factor IX, Factor X, Beta 2-glycoprotein I, a5 3 integrin and other integrins, CR3 complement receptor, CR4 complement receptor, CD14, CD93, annexin V, phosphatidylserine receptor (PSr), prothrombin, or a scavenger receptor.  
67. (Previously Presented) The CER of claim 61, wherein the extracellular domain further comprises an extracellular spacer domain positioned between the binding domain and transmembrane domain.  
68. The CER of claim 67, wherein the extracellular spacer domain comprises an immunoglobulin hinge region, a hinge region of a type 1 membrane protein, a stalk region of a type II C-lectin, or an immunoglobulin constant domain.    
71. The CER of claim 61, wherein the transmembrane domain comprises a Timl, Tim4, Tim3, FcR, CD8a, CD28, MERTK, Axl, Tyro3, BAIl, CD4, MRC1, or DAP12 transmembrane domain.  
78. The CER of claim 61, wherein the primary engulfment signaling domain and secondary engulfment signaling domain are the same or different.  
79.  The CER of claim 61, wherein the primary engulfment signaling domain comprises an ItgB5, MERTK, Tyro3, Axl, BAIl, ELMO, MRC1,, PI3K, Traf6, Syk, MyD88, Zap70, Fc7R1, Fc7R2A, Fc7R2B2, Fc7R2C, Fc7R3A, FcER1, FcaR1, BAFF-R, DAP 12, NFAM1, or CD79b signaling domain.  
81. The CER of claim 61, wherein the secondary engulfment signaling domain comprises an ItgB5, MERTK, Tyro3, Axl, BAIl, ELMO, MRC1, PI3K, Traf6, Syk, MyD88, Zap70, Fc7R1, Fc7R2A, Fc7R2B2, Fc7R2C, Fc7R3A, FcER1, FcaR1, BAFF-R, DAP 12, NFAM1, or CD79b signaling domain.  
134. A method of treating a subject with cancer or treating a subject having a disease, disorder, or undesired condition associated with an overexpression of a tumor antigen, the method comprising administering to the subject an effective amount of a composition of claim 61.  
173. The CER of claim 71, wherein the transmembrane domain comprises a Timl transmembrane domain comprising an amino acid sequence of SEQ ID NO:35, a Tim4 transmembrane domain comprising an amino acid sequence of SEQ ID NO:36, an Fc7RI transmembrane domain comprising an amino acid sequence of SEQ ID NO:37, a CD8a transmembrane domain comprising an amino acid sequence of SEQ ID NO:38, a MERTK transmembrane domain comprising an amino acid sequence of SEQ ID NO:39, an Axl transmembrane domain comprising an amino acid sequence of SEQ ID NO:40, a Tyro3 transmembrane domain comprising an amino acid sequence of SEQ ID NO:41, a CD28 transmembrane domain of SEQ ID NO:68, a BAIl transmembrane domain of SEQ ID NO:142, a CD4 transmembrane domain comprising an amino acid sequence of SEQ ID NO:42, a FcFRI7 transmembrane domain comprising an amino acid sequence of SEQ ID NO:89, a MRC 1 transmembrane domain comprising an amino acid sequence of SEQ ID NO: 118, or a DAP12 transmembrane domain comprising an amino acid sequence of SEQ ID NO: 81.  
174. (Previously Presented) The CER of claim 79, wherein the primary engulfment signaling domain comprises a MERTK signaling domain comprising the amino acid sequence of SEQ ID NO:69, a Tyro3 signaling domain comprising the amino acid sequence of SEQ ID NO:45, an ItgB5 signaling domain comprising the amino acid sequence of SEQ ID NO: 114, an MRCi signaling domain comprising the amino acid sequence of SEQ ID NO: 119, a BAIl signaling domain comprising the amino acid sequence of SEQ ID NO: 136, an ELMO signaling domain comprising the amino acid sequence of SEQ ID NO: 120, an Axl signaling domain comprising the amino acid sequence of SEQ ID NO:44, a Traf6 signaling domain comprising the amino acid sequence of SEQ ID NO:54, Syk signaling domain comprising the amino acid sequence of SEQ ID NO:46, a MyD88 signaling domain comprising the amino acid sequence of SEQ ID NO:53, a truncated MyD88 signaling domain comprising the amino acid sequence of SEQ ID NO:78, a Zap70 signaling domain comprising the amino acid sequence of SEQ ID NO:47, a Fc7R1 signaling domain comprising the amino acid sequence of SEQ ID NO:48, an Fc7R2A signaling domain comprising the amino acid sequence of SEQ ID NO:49, an Fc7R2C signaling domain comprising the amino acid sequence of SEQ ID NO:50, an Fc7R3A signaling domain comprising the amino acid sequence of SEQ ID NO:51, a FcFRI7 signaling domain comprising the amino acid sequence of SEQ ID NO:88, a BAFF-R signaling domain comprising the amino acid sequence of SEQ ID NO:94, a DAP12 signaling domain comprising the amino acid sequence of SEQ ID NO:82, a NFAM1 signaling domain comprising the amino acid sequence of SEQ ID NO:92, or a CD79b signaling domain comprising the amino acid sequence of SEQ ID NO:97.  
175. The CER of claim 81, where the secondary engulfment signaling domain comprises a MERTK signaling domain comprising the amino acid sequence of SEQ ID NO:69, a Tyro3 signaling domain comprising the amino acid sequence of SEQ ID NO:45, an ItgB5 signaling domain comprising the amino acid sequence of SEQ ID NO: 114, an MRCi signaling domain comprising the amino acid sequence of SEQ ID NO: 119, a BAIl signaling domain comprising the amino acid sequence of SEQ ID NO: 136, an ELMO signaling domain comprising the amino acid sequence of SEQ ID NO: 120, an Axl signaling domain comprising the amino acid sequence of SEQ ID NO:44, a Traf6 signaling domain comprising the amino acid sequence of SEQ ID NO:54, Syk signaling domain comprising the amino acid sequence of SEQ ID NO:46, a MyD88 signaling domain comprising the amino acid sequence of SEQ ID NO:53, a truncated MyD88 signaling domain comprising the amino acid sequence of SEQ ID NO:78, a Zap70 signaling domain comprising the amino acid sequence of SEQ ID NO:47, a Fc7R1 signaling domain comprising the amino acid sequence of SEQ ID NO:48, an Fc7R2A signaling domain comprising the amino acid sequence of SEQ ID NO:49, an Fc7R2C signaling domain comprising the amino acid sequence of SEQ ID NO:50, an Fc7R3A signaling domain comprising the amino acid sequence of SEQ ID NO:51, a FcFRI7 signaling domain comprising the amino acid sequence of SEQ ID NO:88, a BAFF-R signaling domain comprising the amino acid sequence of SEQ ID NO:94, a DAP12 signaling domain comprising the amino acid sequence of SEQ ID NO:82, a NFAM1 signaling domain comprising the amino acid sequence of SEQ ID NO:92, or a CD79b signaling domain comprising the amino acid sequence of SEQ ID NO:97.  
176. (Previously Presented) The CER of claim 68, wherein the extracellular spacer domain comprises: (a) an immunoglobulin hinge region selected from an IgGI, IgG2, IgG3, IgG4, IgA, and IgD hinge region; (b) a hinge region of a type 1 membrane protein selected from CD8a, CD4, CD28, and CD7; (c) a stalk region of a type II C-lectin selected from CD23, CD69, CD72, CD94, NKG2A, and NKG2D; or (d) an immunoglobulin constant region domain selected from a CH1 domain, a CH2 domain, a CH3 domain, or any combination thereof.  
177. The CER of claim 176, wherein, the extracellular domain comprises a modified IgG4 hinge region comprising the amino acid sequence of SEQ ID NO: 67.  
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘224 claims make a CER comprising a Tim4 binding domain and a Traf6 engulfment signaling domain because this combination is taught by the ‘224 claims.  One would have been motivated to make said CER and express it from a nucleic acid expression vector in T cell to find the optimal CER activity.  One would have put the cells in a pharmaceutically acceptable carrier for use and storage.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Related Art
14.	Moeller-Tank et al. (J. Virology June 2014 88(12): 6702-6713) teach construction of chimeric TIM receptors with TIM-1, TIM-3, and TIM-4 PtdSer binding domains to analyze Ebola virus entry into cells.  See Abstract and Fig. 1. Moeller-Tank et al. teach that the cytoplasmic and transmembrane domains of TIM-1 are not essential for enhancing virus entry.  See abstract.  
Moeller-Tank et al. does not teach or suggest a claimed CER with an engulfment signaling domain that comprises a toll-like receptor (TLR) signaling domain, Traf6 signaling domain, Traf2 signaling domain, or Traf3 signaling domain; and a transmembrane domain positioned between and connecting the extracellular domain and the engulfment signaling domain.
Conclusion
15.	No claims allowed. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER J REDDIG/Primary Examiner, Art Unit 1642                                                                                                                                                                                                        

Appendix 
SEQ ID NO: 3 alignment
Title:          US-16-646-530-3
Perfect score:  1650
Sequence:       1 MSKEPLILWLMIEFWWLYLT..........KTGQMDGIPMSMKNEMPISQ 314

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 314 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-400-082-29.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1    1650  100.0    314  1  US-17-400-082-29           Sequence 29, Appl


                                    ALIGNMENTS


RESULT 1
US-17-400-082-29

  Query Match             100.0%;  Score 1650;  DB 1;  Length 314;
  Best Local Similarity   100.0%;  
  Matches  314;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSKEPLILWLMIEFWWLYLTPVTSETVVTEVLGHRVTLPCLYSSWSHNSNSMCWGKDQCP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSKEPLILWLMIEFWWLYLTPVTSETVVTEVLGHRVTLPCLYSSWSHNSNSMCWGKDQCP 60

Qy         61 YSGCKEALIRTDGMRVTSRKSAKYRLQGTIPRGDVSLTILNPSESDSGVYCCRIEVPGWF 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YSGCKEALIRTDGMRVTSRKSAKYRLQGTIPRGDVSLTILNPSESDSGVYCCRIEVPGWF 120

Qy        121 NDVKINVRLNLQRASTTTHRTATTTTRRTTTTSPTTTRQMTTTPAALPTTVVTTPDLTTG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NDVKINVRLNLQRASTTTHRTATTTTRRTTTTSPTTTRQMTTTPAALPTTVVTTPDLTTG 180

Qy        181 TPLQMTTIAVFTTANTCLSLTPSTLPEEATGLLTPEPSKEGPILTAESETVLPSDSWSSV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TPLQMTTIAVFTTANTCLSLTPSTLPEEATGLLTPEPSKEGPILTAESETVLPSDSWSSV 240

Qy        241 ESTSADTVLLTSKESKVWDLPSTSHVSMWKTSDSVSSPQPGASDTAVPEQNKTTKTGQMD 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ESTSADTVLLTSKESKVWDLPSTSHVSMWKTSDSVSSPQPGASDTAVPEQNKTTKTGQMD 300

Qy        301 GIPMSMKNEMPISQ 314
              ||||||||||||||
Db        301 GIPMSMKNEMPISQ 314


SEQ ID NO: 18 alignment
Title:          US-16-646-530-18
Perfect score:  96
Sequence:       1 IYAGVCISVLVLLALLGVIIA 21

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 21 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-400-082-35.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1      96  100.0     21  1  US-17-400-082-35           Sequence 35, Appl


                                    ALIGNMENTS


RESULT 1
US-17-400-082-35

  Query Match             100.0%;  Score 96;  DB 1;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IYAGVCISVLVLLALLGVIIA 21
              |||||||||||||||||||||
Db          1 IYAGVCISVLVLLALLGVIIA 21


SEQ ID NO: 63 alignment
itle:          US-16-646-530-63
Perfect score:  316
Sequence:       1 RKELKRKKKWDLEISLDSGH..........EQKEEQLQEGVHRKEPQGAT 61

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 61 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-400-082-48.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     316  100.0     61  1  US-17-400-082-48           Sequence 48, Appl


                                    ALIGNMENTS


RESULT 1
US-17-400-082-48

  Query Match             100.0%;  Score 316;  DB 1;  Length 61;
  Best Local Similarity   100.0%;  
  Matches   61;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RKELKRKKKWDLEISLDSGHEKKVISSLQEDRHLEEELKCQEQKEEQLQEGVHRKEPQGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 RKELKRKKKWDLEISLDSGHEKKVISSLQEDRHLEEELKCQEQKEEQLQEGVHRKEPQGA 60

Qy         61 T 61
              |
Db         61 T 61


Search completed: October  7, 2022, 14:01:32
Job time : 1 secs